FERGUSON, Senior Judge
(concurring in the result) :
I concur in the result.
In my opinion, the morning report extract is eoneededly a true copy of the original record and is admissible, together with the custodial certificate attached to it. It is sufficient to establish that the accused was absent without leave of the United States Army Overseas Replacement Station, Sixth Army, at Oakland, California. While I agree with the reversal of the Court of Military Review’s decision, I disassociate myself from the rationale of the principal opinion.